                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


WENDY LYNNE OPPENHEIM,
                                           HONORABLE ROBERT B. KUGLER
                  Plaintiff,

     v.                                           Civil Action
                                               No. 18-10217 (RBK)
COMMISIONER OF SOCIAL
SECURITY,
                                                       OPINION
                  Defendant.


APPEARANCES:

Alan H. Polonsky
POLONSKY AND POLONSKY
512 S White Horse Pike
Audubon, NJ 08106
     Attorney for Plaintiff

Theresa Ann Casey
Special Assistant U.S. Attorney
Social Security Administration
Office of the General Counsel
300 Spring Garden Street
Philadelphia, PA 19123
     Attorney for Defendant

KUGLER, District Judge:

I. INTRODUCTION

     In   this      action,      Plaintiff     Wendy      Lynne      Oppenheim

(hereinafter      “Plaintiff”)     seeks      review      pursuant    to    42

U.S.C. § 405(g)    of   the    Commissioner    of   the    Social    Security

Administration’s     (hereinafter      “Defendant”)        denial     of   her

application for disability benefits under Title II of the Social

Security Act.
      Plaintiff claims she is disabled due to several conditions

including degenerative disc disease of the lumbar and cervical

spine, bilateral knee osteoarthritis, bilateral meniscal tears

and   fibromyalgia.         On    September       11,   2017,     Administrative     Law

Judge Michael Hertzig (hereinafter “ALJ Hertzig” or “the ALJ”)

issued     a   written      decision       denying      Plaintiff    Social    Security

benefits for the period beginning December 31, 2011 to December

31, 2016.

      In    the      pending     appeal,    Plaintiff       argues   that     the   ALJ's

decision must be remanded on two grounds. First, she argues that

the   ALJ’s       conduct      during   the       hearing    reflected      bias    which

precluded her from having a fair and impartial evaluation of her

case. Second, Plaintiff argues that the ALJ’s decision at Step

Four of the Sequential Evaluation Process in finding that she

could return to her past work activity was not supported by

substantial evidence.

      For      the    reasons     explained       below,    the    Court    finds    that

substantial evidence supports the ALJ's determinations and will

affirm the ALJ's decision.

II. BACKGROUND

      A. Procedural History

      Plaintiff Wendy Lynne Oppenheim filed an application for

social security disability benefits on June 16, 2014 alleging

disability beginning on December 31, 2011, at the age of 50. [R.


                                              2
at   87,   178.]    Plaintiff’s      application     was    denied   on    initial

consideration on September 10, 2014 and upon reconsideration on

May 15, 2015. [Id. at 87.] After her claim was denied upon

reconsideration,        Plaintiff,      along    with      her   representative,

Samantha Xander, of the law firm Binder & Binder, appeared for a

hearing before ALJ Hertzig on July 31, 2017. [Id.] During the

hearing,     the    ALJ     received     testimony      from     Plaintiff     and

Vocational Expert Adina Levitan. [Id.] The ALJ denied benefits

in a September 11, 2017 opinion. [Id.] On April 6, 2018 the

Appeals Council denied Plaintiff’s request for review. [Id. at

1-6.] This appeal followed.

      B. Factual Background and Relevant Medical Evidence

       Plaintiff was born on April 26, 1961 and is currently 58

years old. [Id. at 212.] Plaintiff earned a Bachelor’s degree in

psychology    and   a     Master   of   Social   Work      degree   from   Rutgers

University – Camden. [Id. at 32-33.] From May 1994 to December

2011, she was employed as a mental health therapist. [Id. at

217.] She alleges that she has been disabled and unable to work

since December 31, 2011 due to pain and discomfort emanating

from migraines, knee and spine impairments, and fibromyalgia.

[Id. at 34, 215, 291.]

            1. Primary Care Physician Reports

      The record indicates that Plaintiff met with her primary

care physician, Vivienne Matalon, M.D. beginning in March 2012.


                                         3
[Id.    at    352.]     Up    until    April       2015,    Dr.     Matalon    reported

unremarkable       findings        concerning       Plaintiff’s       musculoskeletal

system including a normal gait and normal range of motion in her

neck, spine, pelvis and extremities. [Id. at 339, 342, 355.] Dr.

Matalon reported that Plaintiff had knee, lower back and neck

pain in April 2015. [Id. at 327-238.]

              2. Knee Pain and Abnormalities

       According      to       records       from        South    Jersey       Radiology

Associates, Plaintiff was diagnosed with a medial meniscus tear

and degenerative joint disease in her left knee following an MRI

examination on February 11, 2013. [Id. at 259.] On May 24, 2013,

Plaintiff met with Paul Marchetto, M.D. at the Rothman Institute

(hereinafter “Rothman”) complaining of left knee pain. [Id. at

369.] Dr. Marchetto confirmed that Plaintiff had been diagnosed

with   a     medial   meniscus        tear    in    her    left     knee.     [Id.]   Dr.

Marchetto stated that Plaintiff failed to follow through with

physical      therapy        and   decrease        her    dog-walking.      [Id.]     Dr.

Marchetto reported a positive McMurray’s test result,1 treated

Plaintiff with lidocaine for pain management and advised her to

follow up with physical therapy. [Id.]

       On March 14, 2015, Plaintiff was diagnosed with a medial

meniscus      tear,     arthritic        changes,        patellar     chondromalacia,

1 A McMurray’s test is an orthopedic examination used to identify
tears in the meniscus. A “positive” McMurray’s test indicates a
meniscal tear.


                                             4
effusion and popliteal cyst in her right knee. [Id. at 254.]

Later, on July 7, 2014, Dr. Marchetto reported an antalgic gait,

joint tenderness, and positive McMurray’s test result. [Id. at

542.]    The    physical   examination       also     yielded      positive       varus

stress,     patellar    compression       and       patellar      inhibition       test

results. [Id. at 542.] He also reported abnormal muscle strength

and quad atrophy. [Id.] Dr. Marchetto diagnosed Plaintiff with

moderate    degenerative        joint   disease      in    her    right    knee     and

advised     Plaintiff      to    consider       a    weight       loss     plan     and

nonoperative       treatment       including         anti-inflammatories            and

viscosupplementation. [Id. at 543-544.]

        Plaintiff began seeing Mitesh Patel, M.D. at Rothman on

August 8, 2014. [Id. at 539.] Dr. Patel diagnosed Plaintiff with

bilateral osteoarthritis and degenerative meniscal tearing. [Id.

at 540.] Dr. Patel reported trace effusion, mild retropatellar

crepitus, tenderness, bilateral pain during McMurray’s tests,

negative drawer signs2          and stability during valgus and varus

stress tests. [Id. at 540.] Plaintiff was instructed to continue

taking current pain medications and was authorized to receive

Orthovisc      viscosupplement     injections       to    treat   her     knee    pain.

[Id.]




2 Drawer tests (or signs) are orthopedic examinations used to
identify injuries in the cruciate ligaments of the knee.


                                         5
        On December 17, 2014, Dr. Patel reported that the Orthovisc

injections were ineffective in managing Plaintiff’s pain. [Id.

at     343.]     A   physical        examination    demonstrated      bilateral

tenderness, moderate retropatellar crepitus, limited range of

motion, stability to varus and valgus stress testing, negative

drawer signs and negative McMurray’s and Lachman tests.3 [Id.]

Dr. Patel administered cortisone injections in both knees. [Id.]

               3. Back Pain and Spinal Abnormalities

        An MRI of Plaintiff’s cervical spine on March 14, 2014

showed multilevel disc bulges and protrusions with uncovertebral

joint hypertrophy resulting in foraminal narrowing. [Id. at 255-

256.] Concurrently, imaging of Plaintiff’s lumbar spine showed

developmental narrowing of the lumbar canal exacerbated by Grade

I    anterolisthesis4    of   the     third   lumbar   vertebra    (hereinafter

“L3”)    on    the   fourth   lumbar     vertebra   (hereinafter     “L4”).   In

addition, imaging showed moderate narrowing of the canal at L3-

L4 and mild narrowing at additional levels. Imaging also showed

focal disc protrusions with foraminal disc protrusions and facet

arthropathy       resulting     in    foraminal     narrowing     abutting    the


3 A Lachman test is an orthopedic examination used to identify
injuries to the anterior cruciate ligament in the knee. A
“negative” Lachman test indicates that there is no injury to the
anterior cruciate ligament.

4 Anterolisthesis is a spinal condition in which the upper
vertebral body slips forward onto the vertebra below. Grade I is
the mildest form of anterolisthesis.


                                         6
exiting right L3 nerve root with encroachment upon additional

exiting nerve roots.

        An   April    6,   2015   x-ray    of    Plaintiff’s      cervical        spine

indicated normal alignment with reversal of lordosis and mild

discogenic changes and facet joint degeneration. Lumbar x-rays

demonstrated a slight increase in Grade I anterolisthesis of L3

on L4 and mild lower lumbar discogenic changes.

               4. Consultative Examination

        Juan    Carlos      Cornejo,      M.D.   performed        a     consultative

neurological examination on Plaintiff on March 31, 2015. [Id. at

291.] He diagnosed Plaintiff with chronic neck and lower back

pain, mild cervical and lumbar degenerative disc disease as per

x-rays and chronic migraine history. [Id. at 295.]                      Dr. Cornejo

noted        that     Plaintiff    complained        of    daily          migraines,

fibromyalgia, neck and back pain, numbness and tingling in her

extremities,         and   difficulty     moving.   [Id.     at       291-292.]    Dr.

Cornejo reported that Plaintiff walked with a normal gait, was

comfortable sitting during the evaluation and was able to get on

and off the examining table without assistance or difficulty.

[Id. at 293-294.] Plaintiff had full range of motion in her

upper and lower extremities but limited range of motion in her

cervical and lumbar spine. [Id. at 293.] Dr. Cornejo reported

that Plaintiff was awake and alert during the evaluation and

displayed no mental abnormalities. [Id. at 295.]


                                           7
        Dr.   Cornejo    concluded        that        despite       medical   treatment,

Plaintiff still had continuing subjective symptoms. [Id.] Based

on    these    symptoms,     Dr.    Cornejo          opined    that    she    would    have

difficulty       with      prolonged           walking        and     standing.       [Id.]

Furthermore,      Dr.      Cornejo       stated        that     Plaintiff      may     have

difficulty turning and bending her neck and lower back. [Id. at

295.]

              5. Emergency Room Visit – May 15, 2015

        On May 15, 2015, Plaintiff sought emergency room treatment

for numbness in her arm and leg. [Id. at 376.] Emergency room

physicians       diagnosed         her    with        paresthesia        following      an

unremarkable CT scan showing no acute intracranial abnormality.

[Id. at 376-378.]

              6. Review with State Physician

        Mary McClaron, M.D. filed a report concerning Plaintiff on

May   14,     2015.   [Id.   at     77-83.]         Dr.   McClaron      confirmed     mild

degenerative      disc   disease         and       degenerative      joint    disease   in

Plaintiff’s cervical and lumbar spine. [Id. at 78.] She also

noted that Plaintiff had a normal gait and that she could carry

twenty pounds occasionally and ten pounds frequently. [Id.] Dr.

McClaron stated that Plaintiff could sit for six hours in an

eight hour workday and stand/walk for six hours in an eight hour

workday. [Id.]




                                               8
              7. ALJ Hearing before Michael Hertzig

       Plaintiff and her attorney representative, Samantha Xander,

of the law firm Binder & Binder, appeared before ALJ Hertzig on

July   31,     2017.      [Id.   at   24.]       The    ALJ    noted    that    some   of

Plaintiff’s records from Rothman were not submitted until three

days    before      the    hearing.    [Id.       at    26.]    The     ALJ    expressed

frustration and asked Ms. Xander why the records were delayed.

[Id. at 27-28.] This conversation lasted for quite some time and

the ALJ asked both Ms. Xander and Plaintiff for an explanation.

[Id. at 26-29, 37-40.]

       At     the   hearing,     Plaintiff        testified      that    she     stopped

working in 2011 but continued to receive $240 a year from her

brother’s partner. [Id. at 34-35.] Plaintiff then articulated

her various medical ailments to the ALJ: pain in her knees,

lower back and neck, as well as symptoms related to fibromyalgia

and migraines. [Id. at 47-52.] Plaintiff testified that she has

difficulty walking long distances, cooking and shopping. [Id. at

50-58.]

       Vocational Expert Adina Levitan also testified at the July

31,    2017     hearing.     [Id.     at   60.]        Ms.    Levitan    characterized

Plaintiff’s past relevant work as a therapist and confirmed that

a person of Plaintiff’s age and educational background could

perform light or sedentary work. [Id. at 61-62.]




                                             9
            8. ALJ Decision

     ALJ    Hertzig    issued   a   written   decision   on   September   11,

2017, ultimately finding that Plaintiff was not disabled within

the meaning of the Social Security Act, as he made the following

findings:

  1. Plaintiff last met the insured status requirement of the

     Social Security Act on December 31, 2016.

  2. Plaintiff did not engage in substantial gainful activity

     since December 31, 2011, the alleged onset date (20 C.F.R.

     § 404.1571, et seq.)

  3. Plaintiff     has    the   following     severe     impairments:     mild

     lumbar/cervical degenerative disc disease; bilateral knee

     osteoarthritis; left knee meniscal tear; and fibromyalgia

     (20 C.F.R. § 404.1520(c)).

  4. Plaintiff does not have an impairment or combination of

     impairments that meets or medically equals the severity of

     one    of   the   listed   impairments    in   20   C.F.R.   Part    404,

     Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525

     and 404.1526).

  5. Plaintiff has the residual functional capacity to perform

     light work as defined in 20 C.F.R. § 404.1567(b), with the

     following         additional      limitations:        Plaintiff       can

     occasionally balance, stoop, kneel, crawl, crouch and climb

     ramps, stairs, ladders, ropes and scaffolds.


                                      10
  6. Plaintiff was capable of performing past relevant work as a

      therapist (DOT 045.107-050). This work did not require the

      performance    of    work    related   activities     precluded     by   the

      claimant’s residual functional capacity.

  7. Plaintiff was not under a disability, as defined in the

      Social Security Act.

[Id. at 89-93.] In reference to whether Plaintiff’s impairments

meet the severity of those listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1 (Finding 4), the ALJ stated that Plaintiff’s spine

disorders were not severe enough to meet the requirements of

Listing 1.04. [Id. at 90.] Further, in reference to whether

Plaintiff’s knee impairments reached the severity level of a

listed Major Joint Dysfunction, 1.02, the ALJ noted that “the

record     failed   to    illustrate    extreme   walking     limitations      or

extreme loss in upper extremity function.” [Id.] The ALJ also

evaluated Plaintiff’s fibromyalgia by considering the “nature

and severity of the claimant’s symptoms under the guidelines set

forth in SSR 12-2p.” [Id.]

      In    determining     Plaintiff’s      residual   functional       capacity

(Finding 5), the ALJ “considered all symptoms and the extent to

which these symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence.” [Id.]

The   ALJ    considered      Plaintiff’s      testimony     at     the    hearing

regarding    her    symptoms      and   determined   that    the    “intensity,


                                        11
persistence, and limiting effects of these symptoms were not

entirely consistent” with the medical evidence in the record.

[Id.    at   91.]   In   determining      that        Plaintiff       had    the   RFC   to

perform light work, the ALJ noted that “[p]hysical examinations

were generally unremarkable; diagnostic tests revealed mostly

mild-to-moderate findings; medication decreased the claimant’s

pain;    and   [the    claimant]    engaged          in    relatively       normal    daily

activities.” [Id. at 93.]

        Regarding Plaintiff's past relevant work (Finding 6), the

ALJ adopted the VE's testimony that Plaintiff would be able to

return to her past relevant work as a therapist (DOT 045.107-

050) with the limitations listed in Finding 5. [Id.]

III. STANDARD OF REVIEW

        This Court reviews the Commissioner’s decision pursuant to

42 U.S.C. § 405(g). The Court’s review is deferential to the

Commissioner’s        decision,     and        the        Court      must    uphold      the

Commissioner’s        factual    findings      where          they   are    supported    by

“substantial        evidence.”     42     U.S.C.          §    405(g);      Fargnoli      v.

Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Cunningham v. Comm’r

of Soc. Sec., 507 F.App’x 111, 114 (3d Cir. 2012). Substantial

evidence is defined as “more than a mere scintilla,” meaning

“such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 400 (1971); Hagans v. Comm’r of Soc. Sec., 694 F.3d


                                          12
287, 292 (3d Cir. 2012) (using the same language as Richardson).

Therefore,    if    the     ALJ’s      findings         of    fact        are   supported     by

substantial    evidence,         the    reviewing           court     is    bound     by    those

findings,     whether       or     not       it       would        have    made       the    same

determination. Fargnoli, 247 F.3d at 38. The Court may not weigh

the evidence or substitute its own conclusions for those of the

ALJ. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.

2011).

IV. DISCUSSION

       A. Alleged Bias

       Plaintiff argues that the ALJ’s conduct during the hearing

reflected    bias     which      precluded            her   from     having       a   fair   and

impartial    evaluation       of       her   case.          [Pl.    Br.    at    11-15.]     She

asserts      that     ALJ        Hertzig          was       prejudiced          against       her

representative’s       firm,       Binder         &     Binder,       when      he    expressed

confusion and frustration regarding duplicate records and the

late     submission    of     evidence        from          Rothman.       [Id.]      Moreover,

Plaintiff argues that the ALJ “demonstrated overt hostility” to

her representative. [Id. at 15.] In Plaintiff’s view, “where the

record shows that an [ALJ] has an issue with the claimant’s

representative, it will have to have an impact on how he views

the evidence.” [Id.]

       Those claiming disability benefits have a right to a full

and fair hearing. Ventura v. Shalala, 55 F.3d 900, 902 (3d Cir.


                                             13
1995) (citing Richardson, 402 U.S. at 400–01). “Essential to a

fair hearing is the right to an unbiased judge. The due process

requirement        of     an    impartial         decisionmaker          is     applied      more

strictly in administrative proceedings than in court proceedings

because     of     the       absence      of      procedural       safeguards         normally

available     in        judicial    proceedings.”            Id.    (citing         Hummel    v.

Heckler, 736 F.2d 91, 93 (3d Cir. 1984)).

      An individual is denied a full and fair hearing “where a

claimant is deprived of the opportunity to present evidence to

an ALJ in support of his or her claim, or where the ALJ exhibits

bias or animus against the claimant.” Bordes v. Comm'r of Soc.

Sec., 235 F.App'x 853, 857–58 (3d Cir. 2007) (citing Ventura, 55

F.3d at 902–03). However, bias is not proven by terseness or

indications of annoyance. See Fraser v. Astrue, 373 F.App’x.

222, 225 (3d Cir. 2010) (finding that even assuming that “the

ALJ was rather brusque, there is no indication that there was

any   conflict          of     interest      or     inability       to    render       a     fair

judgment.”).        Moreover,          the     Supreme       Court        has       held     that

“expressions of impatience, dissatisfaction, annoyance, and even

anger” do not establish judicial bias or partiality. Liteky v.

United States, 510 U.S. 540, 555–56 (1994).

      The   Court        has    carefully         reviewed    the    transcript        of     the

hearing     with        special    attention         paid     toward          the   discussion

between the ALJ and Plaintiff’s representative. [R. at 22-63.]


                                               14
Although it is difficult to assess the ALJ’s demeanor and tone

from   the   record,     the      transcript     suggests    that    the     ALJ    was

frustrated     with    Plaintiff’s      representative      and     the    manner    in

which evidence was submitted. [Id. at 26-29.] Notwithstanding

the ALJ’s frustration with the representative, nothing in the

record or Plaintiff’s brief suggests that Plaintiff was deprived

of the opportunity to present evidence in support of her claim.

Furthermore, the record does not suggest that the ALJ exhibited

bias or animus against Plaintiff.

       For example, the ALJ allowed Plaintiff to fully discuss her

alleged conditions, the medical records and her work history.

Moreover,       despite           his    frustration        with          Plaintiff’s

representative, the ALJ admitted the records from Rothman and

considered them throughout his decision. [Id. at 29, 90-92.] By

admitting and referring to these additional medical records, the

ALJ displayed his commitment toward fully developing the factual

record. See Siravo v. Comm'r of Soc. Sec., 2017 WL 1246347, at

*7   (D.N.J.    Apr.    4,    2017)     (rejecting      argument    alleging       bias

despite   indications        of    frustration    and    annoyance    because       ALJ

allowed factual record to develop and allowed Plaintiff to speak

at length). Therefore, based on the record and relevant case

law, the Court finds no evidence that the ALJ was biased against

Plaintiff.




                                          15
       B. Past Relevant Work

       Plaintiff contends that the ALJ erred in concluding that

Plaintiff could return to her past relevant work. [Pl. Br. at

16.]   Specifically,    Plaintiff       argues     that   her    position   as   a

therapist does not qualify as past relevant work because she did

not    earn   enough    to    deem   it      substantial    gainful      activity

(hereinafter “SGA”). [Id.] Plaintiff argues that “special rules

apply for someone who is self-employed” and that the record does

not support the ALJ’s conclusions. [Id. at 16-17.]

       For the following reasons, the Court does not agree. Under

the relevant Social Security regulations, past “work experience

applies when it was done within the last 15 years, lasted long

enough for [the claimant] to learn to do it, and was substantial

gainful    activity.”    20    C.F.R.        §   404.1565(a).5    Work   may     be

substantial gainful activity “even if it is done on a part-time

basis.” 20 C.F.R. § 404.1572(a). Plaintiff reported that she

earned $915.33 per month as a therapist in 2002. This monthly




5 In Title II cases in which the “claimant's disability insured
status was last met prior to adjudication, the work performed
for the 15-year period preceding the date the title II
disability insured status requirement was last met would
generally be considered relevant.” SSR 82-62, 1982 WL 31386 at
*2. Here, the 15-year period began on December 31, 2001.



                                        16
income    exceeds      the   SGA     level       for    2002   ($780       per     month).6

Plaintiff seems to imply that one year of income exceeding the

SGA   threshold       is   insufficient.         [Pl.    Br.   at    16.]    However,       a

reading of the regulation does not indicate that one must exceed

the SGA level for a certain number of years before their work

qualifies as past relevant work. 20 C.F.R. § 404.1565(a); see

also Rodriguez-Soto v. Comm'r of Soc. Sec., 2019 WL 1349770, at

*5    (D.N.J.    Mar.      26,     2019)     (finding        that     plaintiff’s         job

qualifies as past relevant work even though his earnings only

exceeded the SGA level for 2007 through 2008).

      Moreover, Plaintiff’s disability report indicates that she

worked as a mental health therapist until December 2011 and made

$11,000    per    year.      [R.    at     217.]        In   addition,       Plaintiff’s

representative        conceded      that      Plaintiff’s           past    work     as     a

therapist was past relevant work. [Id. at 29.] Thus, Plaintiff’s

job as a therapist qualifies as past relevant work.

      Plaintiff’s argument that the ALJ should have applied the

analysis set forth in 20 C.F.R. § 404.1575 for self-employed

individuals      is    neither      fully        articulated        nor    supported      by

evidence in the record. [Pl. Br. at 16.] Plaintiff concedes that

“from the record, we simply cannot determine whether or not


6 These figures were cited in Defendant’s brief with citation to
the record and relevant regulations. [Def. Br. at 11.] Plaintiff
concedes that her earnings were above the SGA level in 2002.
[Pl. Br. at 16.]


                                            17
[Plaintiff's work as a therapist] constituted substantial

gainful work activity." [Pl. Br. at 16-17.] However, Plaintiff

bears the burden of demonstrating that her impairments prevent

her from performing her past work. See Bowen v. Yuckert, 482

U.S. 137, 146-47 n.5 (1987) (delineating the burdens of proof at

each step of the disability determination); Plummer v. Apfel,

186 F.3d 422, 428 (3d Cir. 1999) ("The claimant bears the burden

of demonstrating an inability to return to her past relevant

work"). Plaintiff failed to meet her burden in proving that her

past work as a therapist should not be considered past relevant

work. Consequently, this failure automatically results in the

denial of benefits. Newell v. Comm'r of Soc. Sec., 347 F.3d 541,

545 (3d Cir. 2003).

V. CONCLUSION

       For the reasons set forth above, the AL's decision will be

affirmed. An accompanying Order will be entered.




 ate                                 ROBERT B. KUGLER
                                     U.S. District Judge




                                18
